People v Canete-Perez (2019 NY Slip Op 07939)





People v Canete-Perez


2019 NY Slip Op 07939


Decided on November 6, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 6, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2016-13191
 (Ind. No. 7858/14)

[*1]The People of the State of New York, respondent,
vNatalio Canete-Perez, appellant.


Paul Skip Laisure, New York, NY (Jenin Younes of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Caroline R. Donhauser of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vincent M. Del Giudice, J.), rendered November 23, 2016, convicting him of predatory sexual assault against a child (three counts), sexual abuse in the first degree (three counts), use of a child in a sexual performance (two counts), and dissemination of indecent material to minors in the first degree, upon a jury verdict, and sentencing him to indeterminate terms of imprisonment of 25 years to life on each count of predatory sexual assault against a child, determinate terms of imprisonment of 7 years, plus 10 years of postrelease supervision, on each count of sexual abuse in the first degree, indeterminate terms of imprisonment of 5 to 15 years on each count of use of a child in a sexual performance, and an indeterminate term of imprisonment of 2&frac13; to 7 years for dissemination of indecent material to minors in the first degree, with all terms to run consecutively.
ORDERED that the judgment is modified, as a matter of discretion in the interest of justice, by providing that the sentences imposed on the convictions of the three counts of sexual abuse in the first degree and the sentence imposed on the conviction of use of a child in a sexual performance under count 28 of the indictment shall run concurrently with each other and concurrently with the consecutive sentences imposed on the convictions of predatory sexual assault against a child.
The defendant's contention that statements made by the prosecutor in his opening statement and summation deprived him of a fair trial is unpreserved for appellate review (see CPL 470.05[2]). In any event, the contention is without merit (see People v Morrow, 172 AD3d 905; People v Carmichael, 170 AD3d 742).
The sentence imposed was excessive to the extent indicated herein.
The defendant's remaining contentions are without merit.
MASTRO, J.P., MALTESE, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court